         Case 1:18-cv-00120-ABJ Document 52 Filed 09/03/21 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


JESSE P. SCHULTZ, III, et al.,                   )
                                                 )
                PLAINTIFFS                       )
       vs.                                       ) Case No. 1:18-cv-120 (ABJ)
                                                 )
                                                 )
DISTRICT OF COLUMBIA, et al.,
                                                 )
                                                 )
                DEFENDANTS                       )
                                                 )

                                              ORDER

       Upon consideration of Plaintiffs’ unopposed motion for expungement, the Court hereby

GRANTS the motion.



   1. It is hereby ORDERED that the arrest of each False Arrest Class Member on January 20

       or 21, 2017 in the District of Columbia is hereby declared null and void.

   2. It is further ORDERED that within 30 days of any order granting final approval of the

       pending settlement, the District of Columbia shall:

             A. Seal the arrest records of all members of the False Arrest Class (the names of

                whom will be provided confidentially to the District of Columbia by Class

                Counsel) and take steps to remove the arrest records from any and all databases

                where the information is kept or is accessible to the public or other law

                enforcement agencies;

             B. Seal all records in the possession of the District of Columbia’s Executive Branch

                pertaining to the arrest of each False Arrest Class Member on January 20 or 21,




                                                  1
      Case 1:18-cv-00120-ABJ Document 52 Filed 09/03/21 Page 2 of 3




           2017, excluding the records of this litigation in the possession of the Office of the

           Attorney General; and

       C. Send letters, in writing and with copies to Class Counsel, to the United States

           Attorney’s Office for the District of Columbia, the Pretrial Services Agency, the

           Court Services and Offender Supervision Agency, and the Federal Bureau of

           Investigation requesting that each of these federal agencies seal any records that

           identify any of the False Arrest Class Members as having been arrested or

           prosecuted in the same manner, and to the same extent, as if a motion to seal had

           been granted pursuant to D.C. Code § 16-802.

3. It is further ORDERED that the District of Columbia shall cause all records of the

   Superior Court of the District of Columbia pertaining to the False Arrest Class Members’

   arrest or prosecution to be purged and/or sealed in the same manner, and to the same

   extent, as if a motion to seal had been granted pursuant to D.C. Code § 16-802.

4. It is further ORDERED that the District of Columbia shall, within 45 days of any order

   granting final approval of the pending settlement, file individual certifications with this

   Court under seal for each False Arrest Class Member in a form substantially similar to

   that contained in Exhibit B of Plaintiffs’ Motion for Expungement, and provide copies of

   the certification to Class Counsel and the Class Administrator for distribution to the False

   Arrest Class Members.

5. It is further ORDERED that each False Arrest Class Member is authorized to deny the

   occurrence of their arrest on January 20 or 21, 2017 without being subject to any penalty

   of perjury, fraud, or other offense premised upon misrepresentation or deception in

   response to any query, whether posed orally or in writing. The effect of this relief shall



                                             2
         Case 1:18-cv-00120-ABJ Document 52 Filed 09/03/21 Page 3 of 3




      be to restore each False Arrest Class Member in the contemplation of the law, to the

      status he or she occupied before being arrested or charged.

   6. It is further ORDERED that the Court shall retain jurisdiction of this case for the

      purposes of enforcing the rights of the False Arrest Class Members under this Order.



SO ORDERED.




Date: September 3, 2021

                                              ________________________________________
                                              AMY BERMAN JACKSON
                                              United States District Judge




                                               3
